Name: Commission Regulation (EEC) No 1538/91 of 5 June 1991 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultry
 Type: Regulation
 Subject Matter: animal product;  marketing
 Date Published: nan

 Avis juridique important|31991R1538Commission Regulation (EEC) No 1538/91 of 5 June 1991 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultry Official Journal L 143 , 07/06/1991 P. 0011 - 0022 Finnish special edition: Chapter 3 Volume 37 P. 0214 Swedish special edition: Chapter 3 Volume 37 P. 0214 COMMISSION REGULATION (EEC) No 1538/91 of 5 June 1991 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultryTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultry (1), and in particular Article 9 thereof, Whereas Regulation (EEC) No 1906/90 enacted certain marketing standards for poultry, the application of which requires the adoption of provisions concerning in particular the list of those poultry carcases, parts thereof and offals to which the said Regulation applies, classification by conformation, appearance an weight, types of presentation, the indication of the name under which the products in question are to be sold, the optional use of indications concerning chilling methods and the type of farming, conditions for storage and transport of certain types of poultrymeat and the supervision of these provisions in order to ensure their uniform application throughout the Community; Whereas, in order to provide for the marketing of poultry in different classes according to conformation and appearance, it is necessary to lay down definitions relating to species, age and presentation in the case of carcases, and anatomical conformation and content in the case of poultry cuts; whereas in the case of the product known as 'Foie gras' the high value and consequent risk of fraudulent practices make it necessary to lay down especially precise minimum marketing standards; Whereas it is not necessary for these standards to be applied to certain products and presentations which are of local or otherwise limited importance; whereas, however, names under which such products are sold should not be likely to mislead the consumer to a material degree by causing him to confuse these products with products which are subject to these provisions; whereas, similarly, additional descriptive terms used to qualify the names of such products should also be subject to this provision; Whereas storage and handling temperature is of crucial importance to the maintenance of high standards of quality; whereas, therefore, it is appropriate to lay down a minimum temperature at which forzen poultrymeat products are to be kept; Whereas the provisions of this Regulation and in particular those relating to surveillance and enforcement must be applied uniformly throughout the Community; whereas detailed rules adopted to those ends must also be uniform; whereas it is therefore necessary to lay down common measures in the matter of sampling procedures and tolerances; Whereas it is necessary, both in order that the consumer be provided with sufficient, unequivocal and objective information concerning such products offered for sale, and in order to secure the free movement of such products throughout the Community, to ensure that poultrymeat marketing standards take into account as far as is paracticable the provisions of Council Directive 76/211/EEC of 20 January 1976 on the approximation of the laws of the Member States relating to the making-up by weight or by volume of certain prepackaged products (2), as amended by Directive 78/891/EEC (3); Whereas among the indications which may optionally be ued on the labelling are those concerning the method of chilling and particular types of farming; whereas the use of the latter, in the interest of consumer protection, needs to be subordinated to the respect of closely-defined criteria concerning both husbandry conditions and quantity thresholds for stating certain criteria such as age at slaughter or length of fattening period and content of certain foodstuff ingredients; Whereas it is appropriate for the Commission to exercise permanent surveillance of the compatibility with Community law, including the marketing standards, in particular of any national measures adopted in pursuance of these provisions; whereas particular provision should also be made for the registration and regular inspection of undertakings authorized to use terms referring to particular types of farming; whereas such undertakings must therefore be obliged to maintain regular and detailed records for this purpose; Whereas, in view of the specialized nature of these inspections, responsibility for them may be delegated by the competent authorities of the Member State concerned, subject to the appropriate supervision and safeguards, to properly qualified and duly licensed outside bodies; Whereas operators in third countries may wish to make use of optional indications concerning chilling methods and types of farming; whereas provision should be made for them to do so, subject to appropriate certification by the competent authority of the third country concerned, and which appears on a list established by the Commission; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The products referred to in Article 1 (2) of Regulation (EEC) No 1906/90 are hereby defined as follows: 1. Poultry carcases (a) DOMESTIC FOWL (Gallus domesticus) - chicken, broiler: fowl in which the tip of the sternum is flexible (not ossified), - cock, hen, casserole or boiling fowl: fowl in which the tip of the sternum is rigid (ossified), - capon: male fowl castrated surgically before having reached sexual maturity, - poussin, coquelet: chicken of less than 750 g carcase weight (expressed without giblets, head and feet); (b) TURKEYS (Meleagris gallopavo dom.) - (young) turkey: bird in which the tip of the sternum is flexible (not ossified), - turkey: bird in which the tip of the sternum is rigid (ossified); (c) DUCKS (Anas platyrhynchos dom., cairina muschata) - (young) duck or duckling, (young) Muscovy Duck: bird in which the tip of the sternum is flexible (not ossified), - duck, muscovy duck: bird in which the tip of the sternum is rigid (ossified); (d) GEESE (Anser anser dom.) - (young) goose or gosling: bird in which the tip of the sternum is flexible (not ossified). The fat layer all over the carcase is thin or moderate; the fat of the young goose may have a colour indicative of a special diet, - goose: bird in which the tip of the sternum is rigid (ossified); a moderate to thick fat layer is present all over the carcase; (e) GUINEA FOWL (Numida meleagris domesticus) - (young) guinea fowl: bird in which the tip of the sternum is flexible (not ossified), - guinea fowl: bird in which the tip of the sternum is rigid (ossified). For the purpose of this Regulation, variants of the above terms relating to sex shall be construed as equivalent. 2. Poultry cuts (a) Half: half of the carcase, obtrained by a longtudinal cut in a plane along the sternum and the backbone; (b) Quarter: a half divided by a transversal cut by which the leg and breast quarters are obtained; (c) Unseparated leg quarters: both leg quarters united by a portion of the back, with or without the rump; (d) Breast: the sternum and the ribs, or part thereof, distributed on both sides of its, together with the surrounding musculature. The breast may be presented as a whole or a half; (e) Leg: the femur, tibia and fibula together with the surrounding musculature. The two cuts shall be made at the joints; (f) Chicken leg with a portion of the back attached to it, the wieght of the latter not to exceed 25 % of that of the cut; (g) Thigh: the femur together with the surrounding muscultature. The two cuts shall be made at the joints; (h) Drumstick: the tibia and fibula together with the surrounding musculature. The two cuts shall be made at the joints; (i) Wing: the humerus, radius, and ulna, together with the surrounding musculature. In the case of turkey wings, humerus or radius/ulna together with the surrounding musculature may be presented separately. The tip, including the carpal bones, may or may not have been removed. The cuts shall be made at the joints; (j) Unseparated wings: both wings united by a portion of the back, where the weight of the latter does not exceed 45 % of that of the whole cut; (k) Breast fillet: the whole or half of the breast deboned, i.e. without sternum and ribs. In the case of turkey breast, the fillet may comprise the deep pectoral muscle only; (l) Breast fillet with wishbone: the breast fillet without skin with the clavicle and the cartilagenous point of the sternum only, the weight of clavicle and cartilage not to exceed 3 % of that of the cut. Until 31 December 1991, in the case of products listed under (e), (g) and (h) the two cuts may be made near the joints. Products listed under (d) to (k) may be presented with or without skin. The absence of the skin in the case of products listed under (d) to (j) or the presence of the skin in the case of the product listed under (k) shall be mentioned on the labelling within the meaning of Article 1 (3) (a) of Council Directive 79/112/EEC (4). 3. Foie gras: the livers of geese, or of ducks of the species cairina muschata or c.m. x Anas platyrachos which have been fed in such a way as to produce hepatic fatty cellular hypertrophy. The birds from which such livers are removed shall have been completely bled, and the livers be of a uniform colour. The livers shall be of the following weight: - duck livers shall weigh at least 250 g net, - goose livers shall weigh at least 400 g net. Article 2 1. Poultry carcases shall, in order to be marketed in accordance with this Regulation, be presented for sale in one of the following forms: - partially eviscerated ('effilÃ ©', 'roped'), - eviscerated, with giblets, - eviscerated, without giblets. 2. Partially eviscerated carcases are carcases from which the heart, liver, lungs, gizzard, crop, and kidneys have not been removed. 3. For all carcase presentations, if the head is not removed, trachea and oesophagus may remain in the carcase. 4. Giblets shall comprise only the following: The heart, neck, gizzard and liver, and all other parts considered as edible by the market on which the product is intended for final consumption. Livers shall be without gall bladders. The gizzard shall be without the horned membrane, and the contents of the gizzard shall have been removed. The heart may be with or without the pericardial sac. If the neck remains attached to the carcase, it is not considered as one of the giblets. Where one of these four organs is customarily not included with the carcase for sale, its absence shall be mentioned on the labelling. Article 3 1. The names under which the products covered by this Regulation are sold, within the meaning of Article 3 (1) (1) of Directive 79/112/EEC, shall be those enumerated in Article 1 and the corresponding terms in the other Community languages listed in Annex I qualified in the case - of whole carcases by reference to one of the forms of presentation as laid down in Article 2 (1), - of poultry cuts, by reference to the respective species. 2. The names defined in Article 1 (1) and (2) may be supplemented by other terms provided that the latter do not mislead the consumer to a material degree and in particular such as would lead to confusion with other products listed in Article 1 (1) and (2) or with indications provided for in Article 10. Article 4 Products other than those defined in Article 1 may be marketed in the Community only under names which do not mislead the consumer to a material degree by allowing confusion with those referred to in Article 1 or with indications provided for in Article 10. Article 5 The following additional provisions shall apply to frozen poultrymeat as defined in Article 2 (6) of Regulation (EEC) No 1906/90: The temperature of frozen poultrymeat concerned by this Regulation must be stable and maintained, at all points in the product, at 12 °C or lower, with possibly brief upward fluctuations of no more than 3 °C. These tolerances in the temperature of the product shall be permitted in accordance with good storage and sitribution practice during local distribution and in retail display cabinets. Article 6 1. Poultry carcases and cuts covered by this Regulation shall meet the following minimum requirements in order to be graded into classes A and B: - intact, taking into account the presentation, - clean, free from any visible foreign matter, dirt or blood, - free of any foreign smell, - free of visible bloodstains except those which are small and unobtrusive, - free of produtruding broken bones, - free of severe contusions. In the case of fresh poultry, there shall be no traces of prior freezing. 2. In order to be graded as class A, poultry carcases and cuts shall in addition satisfy the following criteria: - they shall be of good conformation. The flesh shall be plump; the breast well developed, broad, long and fleshy, and the legs shall be fleshy. On chickens, young ducks or ducklings and turkeys there shall be a thin regular layer of fat on the breast, back und thighs. On cocks, hens, ducks and young geese a thicker layer of fat is permissible. On geese a moderate to thick fat layer shall be present all over the carcass, - a few small feathers, stubs (quill ends) and hairs (filoplumes) may be present on the breast, legs, rump, footjoints and wing tips. In the case of boiling fowl, ducks, turkeys and geese a few may also be present on other parts, - some damage, contusion and discoloration is permitted provided that it is small and unobtrusive, and not present on the breast or legs. The wing tip may be missing. A slight redness is permissible in wing tips and follicies, - in the case of frozen or quick-frozen poultry there shall be no traces of freezer-burn (5) except those that are indidental, small and unobtrusive and not present on the breast or legs. Article 7 1. Decicions arising from failure to comply with Articles 1 and 6 may only be taken for the whole of the batch which has been checked in accordance with the provisions of this Article. 2. A batch shall be made up of all poultrymeat of the same type, the same class and the same production rund or form the same slaughterhouse or cutting plant, situated in the same place, which are to be inspected. 3. A sample consisting of the following numbers of individual products as defined in Article 1 shall be drawn at random from each batch to be inspected in slaughterhouses, cutting plants, wholesale and retail warehouses or in the case of imports from third countries at the time of customs clearance: Batch size Sample size Tolerable number of defective units 100 to 500 30 5 501 to 3 200 50 7 > 3 200 80 10 4. In the checking of a batch of class A poultrymeat, the tolerable number of defective units referred to in paragraph 3 is allowed with regard to: (a) cuts not made at the joints in the case of legs, thighs, drumsticks and wings; (b) presence of not more than 2 % in weight of cartilage (flexible tip of sternum) in the case of breast filet; (c) presence of small and unobtrusive damage, contusion, discoloration and traces of freezer burn on breasts and legs. 5. In the checking of a batch of class B poultrymeat, the tolerable numer of defective units with regard to the products mentioned under paragraph 4 (a) and (b) shall be doubled. 6. Where the checked batch is not deemed to comply, the supervising agency shall prohibit its marketing or import if the batch comes from a third country, unless and until proof is forthcoming that it has been made to comply with Articles 1 and 6. Article 8 1. Prepackaged frozen or quickfrozen poultrymeat may be classified by weight category in accordance with Article 3 (3) of Regulation (EEC) No 1906/90 in prepackages within the meaning of Article 2 of Directive 76/211/EEC. These prepackages may be: - prepackages containing one poultry carcass, or - prpackages containing one or several poultry cuts of the same type and species as defined in Article 1. 2. All prepackages shall in accordance with paragraphs 3 and 4 bear and indication of the weight of the product known as 'nominal weight' which they are required to contain. 3. Prepackages of frozen or quick-frozen poultrymeat may be classified by categories of nominal weights as follows: - carcases < 1 100 g: classes of 50 g (1 100 - 1 050 - 1 000 etc.), - carcases > 1 100 g: classes of 100 g (1 100 - 1 200 - 1 300 etc.), - cuts: 250 g - 500 g - 750 g - 1 000 g - 1 500 g - 2 000 g - 2 500 g - 3 000 g - 5 000 g. 4. Prepackages referred to in paragraph 1 shall be made up in such a way that they satisfy the following requirements: - the actual contents shall not be less, on average, than the nominal weight, - the proportion of prepackages having a negative error greater than the tolerable negative error laid down in paragraphs 9 and 10 shall be sufficiently small for batches of prepackages to satisfy the requirements of the tests specified in paragraph 11, - no prepackage having a negative error greater than twice the tolerable negative error given in paragraphs 9 and 10 shall be marketed. The definitions of nominal weight, actual content and negative error laid down in Annex I to Directive 76/211/EEC shall apply to this Regulation. 5. Regarding responsibility of the packer or importer of frozen or quick-frozen poultrymeat and checks to be carried out by competent authorities, points 4,5 and 6 of Annex I to Directive 76/211/EEC apply mutatis mutandis. 6. The checking of prepackages shall be carried out by sampling and shall be in two parts: - a check covering the actual content of each prepackage in the sample, - a check on the average actual contents of the prepackages in the sample. A batch of prepackages shall be considered acceptable if the results of both these checks satisfy the acceptance criteria referred to in paragraphs 11 and 12. 7. A batch shall be made up of all the prepackages of the same nominal weight, the same type and the same production rund, packed in the same place, which are to be inspected. The batch size shall be limited to the quantities laid down below: - when prepackages are checked at the end of the packing line, the number in each batch shall be equal to the maximum hourly output of the packing line, without any restriction as to batch size; - in other cases the batch size shall be limited to 10 000. 8. A sample consisting of the following numbers of prepackages shall be drawn at random from each batch to be inspected: Batch size Sample size 100 to 500 30 501 to 3 200 50 > 3 201 80 For batches of fewer than 100 prepackages, the non-destructive test, within the meaning of Annex II to Directive 76/211/EEC, where carried out, shall be 100 %. 9. In the case of prepackaged individual carcases, the following tolerable negative errors are permitted: (in g) Nominal weight Tolerable negative error less than 1 100 25 1 100 and more 50 10. In the case of prepackaged poultry cuts, the following tolerable negative errors apply: Nominal weight (in g) Tolerable negative error (in g) (in %) 250 9 500 15 750 15 1 000 1,5 1 500 1,5 2 000 1,5 2 500 1,5 3 000 1,5 5 000 1,5 11. For the checking of the actual content of each prepackage in the sample, the minimum acceptable content shall be claculated by subtracting the tolerable negative error for the contents concerned from the nominal weight of the prepackage. The prepackages in the sample whose actual contents are les than the minimum acceptable content shall be considered defective. The batch of prepackages checked shall be considered acceptable or rejected, if the number of defective units found in the sample is less than or equal to the acceptance criterion or equal to or greater than the criterion for rejection shown below: Number in sample Number of defective units Acceptance criterion Rejection criterion 30 2 3 50 3 4 80 5 6 12. For the checking of the average actual contents, a batch of prepackages shall be considered accpetable, if the average actual content of the prepackages forming the sample is greater than the acceptance criterion shown below: Sample size Acceptance criterion for average actual content 30 x ' Qn 0,503s 50 x ' Qn 0,379s 80 x ' Qn 0,295s x = average actual content of prepackages, Qn = nominal quantity of the prepackage, s = standard deviation of the actual contents of the prepackages in the batch. The standard deviation shall be estimated as set out under point 2.3.2.2 of Annex II to Directive 76/211/EEC. 13. The provisions of Article 4 (4) of Directive 76/211/EEC apply. Article 9 An indication of the use of one of the methods of chilling defined hereafter and the corresponding terms in the other Community languages listed in Annex II may appear on the labelling within the meaning of Article 1 (3) (a) of Directive 79/112/EEC: - air chilling: chilling of poultry carcases in cold air, - air-spray chilling: chilling of poultry carcases in cold air interspersed with waterhaze or fine water spray, - immersion chilling: chilling of poultry carcases in tanks of water or of ice and water, in accordance with the counterflow process as defined in Council Directive 71/118/EEC (6), Annex I, Chapter V, points 28 (a) and (b). Article 10 1. In order to indicate types of farming with the exception of organic or biological farming, only the terms set out hereunder and the corresponding terms in the other Community languages listed in Annex III may appear on the labelling within the meaning of Article 1 (3) (a) of Directive 79/112/EEC if the relevant conditions specified in Annex IV are fulfilled: (a) 'Fed with . . . % of . . .'; (b) 'Extensive indoor' ('Barn reared'); (c) 'Free range' (d) 'Traditional free range' (e) 'Free range - total freedom'. These terms may be supplemented by indications referring to the particular characteristics of the respective types of farming. 2. Mention of the age at slaughter or length of fattening period shall be permitted only when use is made of one of the terms referred to in paragraph 1 and for an age of not less than that indicated in Annex IV (b), (c) or (d). However, this provision does not apply in the case of poussins. 3. These provisions shall apply without prejudice to national technical measures going beyond the minimum requirements given in Annex IV, which are applicable only to producers of the Member State concerned, provided that they are compatible with Community law and are in conformity with the common marketing standards for poultrymeat. 4. The national measures referred to in paragraph 3 shall be communicated to the Commission. 5. At any time and at the request of the Commission, Member States shall provide all the information necessary for assessing the compatibility of the measures reffered to in this Article with Community law and their conformity with the common marketing standards for poultrymeat. Article 11 1. Slaughterhouses authorized to use the terms reffered to in Article 10 shall be subject to special registration. They shall keep a separate record, by type of farming: - of the names and addresses of the producers of such birds, who shall be registered following an inspection by the competent authority of the Member State, - at the request of this authority the number of birds kept by each producer per turnround. 2. The said producers shall subsequently be inspected regularly. They shall keep current records of the number of birds by type of poultry system showing also the number of birds sold and the name of the purchasers. 3. Regular inspections regarding compliance with Articles 10 and 11 shall be carried out at the - farm: at least once per turnround, - feed mill: at least once per feed formula used, and in any event at least once a year, - slaughterhouse: at least four times per year, - hatchery: at least once per year for the types of farming referred to in Article 10 (1) (d) and (e). 4. Each Member State shall provide the other Member States and the Commission before 1 July 1991 with a list of the approved slaughterhouse registered according to paragraph 1, showing the name and address and the number allotted to each of them. Any alteration of that list shall be communicated at the beginning of each quarter of the calender year to the other Member States and the Commission. Article 12 In the case of supervision of the indication of the type of farming used as referred to in Article 5 (6), second paragraph of Regulation (EEC) No 1906/90 bodies designated by the Member States shall comply with the criteria set out in European Norm No En/45011 of 26 June 1989, and as such shall be licensed and supervised by the competent authorities of the Member State concerned. Article 13 Poultrymeat imported from third countries may bear one or more of the optional indications provided for in Articles 9 or 10 if it is accompanied by a certificate issued by the competent authority of the country of origin attesting to the compliance of the products in question with the relevant provisions of this Regulation. On request from a third country to the Commission, a list of such authorities shall be established by the Commission. Article 14 The names of the products and other terms provided for in this Regulation shall be indicated at least in the language or languages of the Member State in which retailing or any other use takes place. Article 15 This Regulation shall enter into force on 20 June 1991. It shall apply from 1 July 1991. However, until 31 December 1991 operators may pack products covered by this Regulation in packing material bearing indications provided for in Community or national legislation applicable before the entry into force of this Regulation. These products may then be marketed until 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 6. 7. 1990, p. 1. (2) OJ No L 46, 21. 2. 1976, p. 1. (3) OJ No L 311, 4. 11. 1978, p. 21. (4) OJ No L 33, 8. 2. 1979, p. 1. (5) Freezer-burn: (in the sensee of a reduction in quality) is the local or area-type irreversible drying up of skin and/or flesh which may show itself as changes: - in the original colour (mostly getting paler), and/or - in flavour and smell (flavourless or rancid), and/or - in consistency (dry, spongy). (6) OJ No L 55, 8. 3. 1971, p. 23. ANNEX I ARTICLE 1 (1) - NAMES OF POULTRY CARCASES E F D DK ESP GR I NL P 1. Chicken, broiler Poulet (de chair) Haehnchen Kylling, slagtekylling Pollo (de carne) Ã Ã ¯Ã ´ueÃ °Ã ¯Ã µÃ «Ã ¯ Ã aaÃ ´aaÃ ©Ã ­Ã ¯ss Ã ªÃ ¡Ã © Ã ªueÃ ´aaÃ ² (Ã ªÃ ±aaÃ ¡Ã ´Ã ¯Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £Ã Ã ²) Pollo, « Broiler » Kuiken, braadkuiken Frango 2. Cock, hen, casserole, or boiling fowl Coq, poule (Ã bouillir) Suppenhuhn Hane, hoene, suppehoene Gallo, gallina Ã aaÃ ´aaÃ ©Ã ­Ã ¯ss Ã ªÃ ¡Ã © Ã ªueÃ ´aaÃ ² (Ã £Ã ©Ã ¡ Ã ¢Ã ±UEÃ ³Ã ©Ã ¬Ã ¯) Gallo, gallina Pollame da brodo Haan, hen, soep- of stoofkip Galo, galinha 3. Capon Chapon Kapaun Kapun CapÃ ³n Ã Ã ¡Ã °ueÃ ­Ã ©Ã ¡ Cappone Kapoen Capao 4. Poussin, Coquelet Poussin, coquelet Stubenkueken Poussin, Coquelet Polluelo Ã aaÃ ¯Ã ³Ã ³ueÃ ², Ã °aaÃ ´aaÃ ©Ã ­UEÃ ±Ã © Galletto Piepkuiken Pinto, coquelet 1. (Young) turkey Dindonneau, (jeune) dinde (Junge) Pute, (Junger) Truthahn (Mini)kalkun Pavo (joven) (Ã aaÃ ¡Ã ±Ã ¯ss) Ã £UEÃ «Ã ¯Ã © Ã ªÃ ¡Ã © Ã £Ã ¡Ã «Ã ¯Ã °Ã ¯Ã ½Ã «aaÃ ² (Giovane) tacchino (Jonge) kalkoen Peru 2. Turkey Dinde (Ã bouillir) Pute, Truthahn Avlskalkun Pavo Ã UEÃ «Ã ¯Ã © Ã ªÃ ¡Ã © Ã £Ã ¡Ã «Ã ¯Ã °Ã ¯Ã ½Ã «aaÃ ² Tacchino/a Kalkoen Peru adulto 1. (Young) duck, duckling, (Young) Muscovy duck (Jeune) canard, caneton, (jeune) canard de Barbarie Fruehmastente, Jungente, (Junge) Flugente (Ung) and (Ung) berberand Pato (joven o anadino), pato de Berberia (joven) (Ã aaÃ ¡Ã ±Ã Ã ²) Ã °UEÃ °Ã ©aaÃ ² Ã  Ã °Ã ¡Ã °UEÃ ªÃ ©Ã ¡ (Giovane) anatra (Giovana) anatra muta (Jonge) eend, (jonge) Barbarijse eend Pato, Pato Barbary 2. Duck Canard, canard de Barbarie (Ã bouillir) Ente, Flugente Avlsand Berberand Pato, pato de Berberia Ã UEÃ °Ã ©aaÃ ² Anatra Anatra muta Eend Pato adulto, Pato adulto Barbary 1. (Young) goose, gosling (Jeune) oie ou oison Fruehmastgans, (Junge) Gans (Ung) gaas Oca (joven), ansarÃ ³n (Ã aaÃ ¡Ã ±Ã Ã ²) Ã ·Ã Ã ­aaÃ ² Ã  Ã ·Ã §Ã ­UEÃ ªÃ ©Ã ¡ (Giovane) oca (Jonge) gans Ganso 2. Goose Oie Gans Avlsgaas Oca Ã Ã Ã ­aaÃ ² Oca Gans Ganso adulto 1. (Young) guinea fowl (Jeune) pintade Pintadeau (Junges) Perlhuhn (Ung) perlehoene Pintada (joven) (Ã aaÃ ¡Ã ±Ã Ã ²) oeÃ ±Ã ¡Ã £Ã ªueÃ ªÃ ¯Ã ´aaÃ ² (Giovane) faraona (Jonge) parelhoen Pintada 2. Guinea fowl Pintade Perlhuhn Avlsperlehoene Pintada OEÃ ±Ã ¡Ã £Ã ªueÃ ªÃ ¯Ã ´aaÃ ² Faraona Parelhoen Pintada adulta ARTICLE 1 (2) - NAMES OF POULTRY PARTS E F D DK ESP GR I NL P (a) Half Demi ou moitiÃ © Haelfte oder Halbes Halvt Medio Ã Ã ©Ã ³UE MetÃ Helft Metade (b) Quarter Quart (Vorder-, Hinter-) Viertel Kvart Cuarto Ã aaÃ ´Ã ¡Ã ±Ã ´Ã §Ã ¬ueÃ ±Ã ©Ã ¯ Quarto Kwart Quarto (c) Unseparated leg quarters Quarts postÃ ©rieurs non sÃ ©parÃ ©s Hinterviertel am Stueck Sammenhaengende laarstykker Cuartos traseros unidos Ã aeÃ ©Ã ¡Ã ·Ã ¾Ã ±Ã ©Ã ³Ã ´Ã ¡ Ã ´aaÃ ´Ã ¡Ã ±Ã ´Ã §Ã ¬ueÃ ±Ã ©Ã ¡ Ã °Ã ¯aeÃ ©Ã ¾Ã ­ Cosciotto Niet-gescheiden achterkwarten Quartos de coxa nao separados (d) Breast Poitrine, blanc ou filet sur os Brust, halbe Brust, halbierte Brust Bryst Pechuga Ã Ã ´Ã Ã ¨Ã ¯Ã ² Petto con osso Borst Peito (e) Leg Cuisse Schenkel, Keule Helt laar Muslo y contramuslo Ã ueaeÃ © Coscia Hele poot, hele dij Perna inteira (f) Chicken leg with a portion of the back Cuisse de poulet avec une portion du dos Haehnchenschenkel mit Rueckenstueck Kyllingelaar med en del af ryggen Cuarto trasero de pollo Ã ueaeÃ © Ã ¡Ã °ue Ã ªÃ ¯Ã ´ueÃ °Ã ¯Ã µÃ «Ã ¯ Ã ¬aa Ã Ã ­Ã ¡ Ã ªÃ ¯Ã ¬Ã ¬UEÃ ´Ã © Ã ´Ã §Ã ² Ã ±UEÃ ·Ã §Ã ² Coscetta Poot/dij met rugdeel (bout) Perna inteira de frango com uma porÃ §ao do dorso (g) Thigh Haut de cuisse Oberschenkel, Oberkeule Overlaar Contramuslo Ã Ã §Ã ±ueÃ ² (Ã ¬Ã °Ã ¯Ã ½Ã ´Ã ©) Sovraccoscia Bovenpoot, bovendij Coxa (h) Drumstick Pilon Unterschenkel, Unterkeule Underlaar Muslo Ã Ã ­Ã Ã ¬Ã § Fuso Onderpoot, onderdij (Drumstick) Perna (i) Wing Aile Fluegel Vinge Ala OEÃ ´aaÃ ±Ã ¯Ã ½Ã £Ã ¡ Ala Vleugel Asa (j) Unseparated wings Ailes non sÃ ©parÃ ©es Beide Fluegel, ungetrennt Sammenhaengende vinger Alas unidas Ã aeÃ ©Ã ¡Ã ·Ã ¾Ã ±Ã ©Ã ³Ã ´aaÃ ² oeÃ ´aaÃ ±Ã ¯Ã ½Ã £aaÃ ² Ali non separate Niet-gescheiden vleugels Asas nao separadas (k) Breast fillet Filet de poitrine, blanc, filet, noix Brustfilet, Filet aus der Brust Brystfilet Filete de pechuga OEÃ ©Ã «Ã Ã ´Ã ¯ Ã ³Ã ´Ã Ã ¨Ã ¯Ã µÃ ² Filetto, fesa (tacchino) Borstfilet Carne de peito (l) Breast fillet with wishbone Filet de poitrine avec clavicule Brustfilet mit Schluesselbein Brystfilet med oenskeben Filete de pechuga con clavÃ ­cula OEÃ ©Ã «Ã Ã ´Ã ¯ Ã ³Ã ´Ã Ã ¨Ã ¯Ã µÃ ² Ã ¬aa Ã ªÃ «aaÃ ©aeÃ ¯Ã ªueÃ ªÃ ¡Ã «Ã ¯ Petto (con forcella), fesa (con forcella) Borstfilet met vorkbeen Carne de peito com fÃ ºrcula ANNEX II ARTICLE 9 - CHILLING METHODS E F D DK ESP GR I NL P 1. Air chilling Refroidissement Ã l'air Luftkuehlung Luftkoeling RefrigeraciÃ ³n por aire OEÃ ½Ã ®Ã § Ã ¬aa Ã ¡Ã Ã ±Ã ¡ Raffreddamento ad aria Luchtkoeling RefrigeraÃ §ao por ventilaÃ §ao 2. Air spray chilling Refroidissement par aspersion ventilÃ ©e Luft-Sprueh-Kuehlung Luftspraykoeling RefrigeraciÃ ³n por aspersiÃ ³n ventilada OEÃ ½Ã ®Ã § Ã ¬aa oeaaÃ ªÃ ¡Ã ³Ã ¬ue Raffreddamento per aspersione e ventilazione Lucht-sproeikoeling RefrigeraÃ §ao por aspersao e ventilaÃ §ao 3. Immersion chilling Refroidissement par immersion Gegenstrom- Tauchkuehlung Neddypningskoeling RefrigeraciÃ ³n por immersiÃ ³n OEÃ ½Ã ®Ã § Ã ¬aa Ã ¢Ã ½Ã ¨Ã ©Ã ³Ã § Raffreddamento per immersione Dompelkoeling RefrigeraÃ §ao por imersao ANNEX III ARTICLE 10 (1) - TYPES OF FARMING E F D DK ESP GR I NL P (a) Fed with . . . % of . . . Oats fed goose AlimentÃ © avec . . . % de . . . Oie nourrie Ã l'avoine Mast mit . . . % . . . Hafermastgans Fodret med . . . % . . . Havrefodret gaas Alimentado con . . . % Oca engordada con avena ¸Ã ·aaÃ © Ã ´Ã ±Ã ¡oeaass Ã ¬aa . . . % . . . Ã Ã Ã ­Ã ¡ Ã °Ã ¯Ã µ Ã °Ã ¡Ã ·Ã ¡ssÃ ­aaÃ ´Ã ¡Ã © Ã ¬aa Ã ¢Ã ±Ã ¾Ã ¬Ã § Alimentato con il . . . % di . . . Oca ingrassata con avena Gevoed met . . . % . . . Met haver vetgemeste gans Alimentado com . . . % de . . . Ganso engordado com aveia (b) Extensive indoor (Barn-reared) Ã levÃ © Ã l'intÃ ©rieur: systÃ ¨me extensif Extensive Bodenhaltung Ekstensivt staldopdraet (skrabe . . .) Sistema extensivo en gallinero AAÃ ªÃ ´Ã ¡Ã ´Ã ©Ã ªÃ Ã ² aaÃ ªÃ ´Ã ±Ã ¯oeÃ Ã ² Estensivo al coperto Scharrel . . . ProduÃ §ao extensiva em interior (c) Free range Sortant Ã l'extÃ ©rieur Auslaufhaltung Fritgaaende Gallinero con salida libre AAÃ «aaÃ ½Ã ¨aaÃ ±Ã §Ã ² Ã ¢Ã ¯Ã ³Ã ªÃ Ã ² All'aperto Scharrel . . . met uitloop ProduÃ §ao em semiliberdade (d) Traditional free range Fermier-Ã ©levÃ © en plein air Baeuerliche Auslaufhaltung Frilands . . . Granja al aire libre Ã Ã ´Ã §Ã ­Ã ¯Ã ´Ã ±Ã ¯oeaassÃ ¯ Ã °aaÃ ±Ã ©Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã Ã ­Ã §Ã ² Ã ¢Ã ¯Ã ³Ã ªÃ Ã ² Rurale all'aperto Boerderij . . . met uitloop Hoeve . . . met uitloop ProduÃ §ao ao ar livre (e) Free range - total freedom Fermier-Ã ©levÃ © en libertÃ © Baeuerliche Freilandhaltung Frilands . . . opdraettet i fuld frihed Granja de crÃ ­a en libertad Ã Ã ´Ã §Ã ­Ã ¯Ã ´Ã ±Ã ¯oeaassÃ ¯ Ã ¡Ã °aaÃ ±Ã ©ueÃ ±Ã ©Ã ³Ã ´Ã §Ã ² Ã ´Ã ±Ã ¯oeÃ Ã ² Rurale in libertÃ Boerderij . . . met vrije uitloop Hoeve . . . met vrije uitloop ProduÃ §ao em liberdade ANNEX IV (a) Feed ration: Reference to the following particular feed ingredients may only be made where: - in the case of cereals, they account for at least 65 % in weight of the feed formula given during the greater part of the fattening period, which may inlcude not more than 15 % of cereal by-products; however, where reference is made to one specific cereal, it shall account for at least 35 % of the feed formula used, and for at least 50 % in the case of maize, - in the case of pulses or green vegetables they account for at least 5 % in weight of the feed formula given during most of the fattening period, - in the case of dairy products, they account for at least 5 % in weight of the feed formula given during the finishing stage. The term 'oats fed goose' may however be used where the geese are fed during the finishing stage of three weeks not less than 500 g of oats per day. (b) 'Extensive indoor' ('Barn reared'): This term may only be used where: - the stocking rate per square metre floor space does not exceed in the case of: - chickens: 12 birds but not more than 25 kg liveweight, - ducks, guinea fowl, turkeys: 25 kg liveweight, - geese: 15 kg liveweight, - the birds are slaughtered in the case of: - chickens at 56 days or later, - turkeys at 70 days or later, - geese at 112 days or later, - Peking ducks: 49 days or later, - Muscovy ducks: 77 days or later for females, 84 days or later for males, - guinea fowl: 82 days or later. (c) Free range: This term may only be used where: - the stocking rate in the house and the age of slaughter are in accordance with the limits fixed under (b), except for chickens, for which the stocking rate may be increased to 13, but not more than 27,5 kg liveweight per m2, - the birds have had during at least half their lifetime continuous daytime access to open-air runs comprising an area mainly covered by vegetation of not less than: - 1 m2 per chicken or guinea fowl, - 2 m2 per duck, - 4 m2 per turkey or goose, - the feed formula used in the fattening stage contains at least 70 % of cereals, - the poultryhouse is provided with popholes of a combined length equal to or greater than that of a longer side of the house in the case of chickens. (d) Traditional free range: This term may only be used where: - the indoor stocking rate per m2 does not exceed in the case of: - chikens: 12 but not more than 25 kg liveweight; however, in the case of mobile houses not exceeding 150 m2 floor space and which remain open at night, the stocking rate may be increased to 20, but not more than 40 kg liveweight per m2, - capons: 6,25 (up to 81 days of age: 12) but not more than 25 kg liveweight, - Muscovy ducks: 8 males but not more than 28 kg liveweight 10 females but not more than 20 kg liveweight, - guinea fowl: 13 but not more than 20 kg liveweight - turkeys: six (up to seven weeks of age: 10) but not more than 25 kg liveweight, - geese: three if finished in claustration during last three weeks of fattening (up to seven weeks of age: 10) but not more than 15 kg liveweight, - the total usable area of poultryhouses at any single production site does not exceed 1 600 m2, - each poultryhouse does not contain more than: - 4 800 chickens, - 5 200 guinea fowl in houses with access to free range or 2 000 in perchery houses, - 4 000 female Muscovy ducks or 3 200 male Muscovy ducks, - 2 500 capons, geese and turkeys, - there is continous day-time access to open-air runs at least as from the age of: - six weeks in the case of chickens, and capons, - eight weeks in the case of ducks, geese, guinea fowl and turkeys. - open-air runs comprise an area mainly covered by vegetation amounting to at least: - 2 m2 per chicken or duck or guinea fowl, - 4 m2 per capon, - 6 m2 per turkey, - 10 m2 per goose. In the case of guinea fowls, open-air runs may be replaced by a perchery having a floor surface of at least double that of the house and a height of at least 2 m, equipped with perches of at least 10 cm length per bird, - the birds fattened are of a strain recognized as being slow growing, - the feed formula used in the fattening stage contains at least 70 % of cereals, - the minimum age at slaughter is: - 81 days for chickens, - 150 days for capons, - 77 days for female Muscovy ducks, - 84 days for male Muscovy ducks, - 94 days for guinea fowl, - 140 days for turkeys and roasting geese, - 102 days for geese intended for the production of foie gras and 'magret'. (e) Free-range - total freedom: The use of this term shall require conformity with the criteria set out under (d), except that the birds shall have continuous day-time access to open-air runs of unlimited area.